      Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.1 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                   GRAND RAPIDS DIVISION


 JOHN YOUNG,
                                                       CIVIL COMPLAINT
              Plaintiff,

 v.                                                    CASE NO. 1:20-cv-00953

 CREDIT CORP SOLUTIONS, INC. d/b/a
 TASMAN CREDIT,                                        DEMAND FOR JURY TRIAL

              Defendant.


                                            COMPLAINT

        NOW COMES John Young (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of Credit Corp Solutions, Inc., doing business as, Tasman Credit

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 and violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

                                      JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA and FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Western District of Michigan, Defendant conducts business in the Western District of Michigan,




                                                   1
    Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.2 Page 2 of 9




a substantial portion the events or omissions giving rise to the claims occurred within the Western

District of Michigan.

                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as defined by 15 U.S.C. §1692a(3). Plaintiff is an Emergency Medical Serviceman and a firefighter

for Kane County, Michigan.

    5. Defendant is a corporation engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due using the mail and telephone from consumers

across the country, including consumers in the state of Michigan. Defendant is incorporated in the

state of Utah, with its principal place of business located at 180 West Election Road, Ste 200,

Draper, Utah 84020.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the conduct giving rise to this action, Plaintiff had a credit card account with

Synchrony Bank (“subject debt”).

    8. Due to a financial hardship, Plaintiff was unable to sustain timely payments and thus

defaulted on the subject debt.

    9. Sometime thereafter, Defendant acquired the rights to collect upon the defaulted subject

debt.

    10. In June 2020, Plaintiff began receiving collection phone calls to his cellular phone number

(616) XXX-1159 from Defendant attempting to collect the subject debt.



                                                  2
   Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.3 Page 3 of 9




   11. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 1159. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

   12. In June 2020, Plaintiff answered a call from Defendant and informed its representative that

he was tired of Defendant calling him and he wanted the calls to stop.

   13. However, Defendant continued placing calls to Plaintiff’s cellular phone despite his request

that Defendant stop calling him.

   14. In July 2020, Plaintiff answered yet another phone call from Defendant and spoke to a

representative of Defendant stating that he is an emergency response employee and cannot receive

any more calls as Plaintiff needs his cellular phone clear from calls in case of emergencies.

   15. Notwithstanding Plaintiff’s multiple request that Defendant cease placing phone calls to

his cellular phone, Defendant placed or caused to be placed multiple harassing phone calls to

Plaintiff’s cellular phone between June 2020 to the present day.

   16. In the calls that Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   17. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   18. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

each of Defendant’s calls.

   19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system (“ATDS”), a telephone dialing system that is

commonly used in the debt collection industry to collect defaulted debts.




                                                 3
    Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.4 Page 4 of 9




   20. The phone numbers that Defendant most often uses to contact Plaintiff is (616) 888-7378,

(616) 797-7055, (616) 649-4977, (616) 622-7002, and (616) 803-7108, but upon information and

belief, it may have used multiple other phone numbers to place phone calls to Plaintiff’s cellular

phone number without his consent.

                                               DAMAGES

   21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   22. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

cellular telephone as a result of increased usage of his telephone services.

   23. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   24. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).



                                                  4
    Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.5 Page 5 of 9




   27. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   28. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).

   29. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   30. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   31. Defendant’s communications to Plaintiff were made in connection with the collection of

the debt.

   32. Defendant violated 15 U.S.C. §§1692c(a)(1), d, and d(5) through its unlawful debt

collection practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692c

   33. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after he demanded that it cease contacting him was harassing and abusive. Even

after being told to stop calling him, Defendant continued calling with the specific goal of abusing

Plaintiff into making a payment on the subject debt.

   34. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to him.




                                                  5
   Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.6 Page 6 of 9




       b. Violations of FDCPA § 1692d

   35. Defendant violated §1692d by engaging in abusive and harassing conduct by relentlessly

calling Plaintiff’s cellular phone seeking immediate payment on the subject debt. Moreover,

Defendant continued placing calls after Plaintiff demanded Defendant stop calling him.

   36. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff informed Defendant its calls were not welcome. Specifically,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

telephone from June 2020 through the present day without his prior consent.

   37. Moreover, despite Plaintiff’s pleas that his cellular phone line needs to be clear from all

calls due to the fact he is an emergency response employee and firefighter, Defendant ignored his

requests, and continued to place unsolicited calls to his cellular phone with the intent to annoy,

abuse, and harass Plaintiff into making a payment on the subject debt.

   38. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   39. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                6
    Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.7 Page 7 of 9




WHEREFORE, Plaintiff JOHN YOUNG respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
         c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
         d. Award any other relief as the Honorable Court deems just and proper.

           COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   40. Plaintiff restates and realleges paragraphs 1 through 39 as fully set forth herein.

   41. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   42. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   43. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.

   44. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   45. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.


                                                  7
    Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.8 Page 8 of 9




   46. The fact that Defendant’s phone system continued to place calls after Defendant was aware

that Plaintiff did not wish to receive further calls clearly evinces the fact that Defendant’s phone

system stored Plaintiff’s phone number and continued to randomly or sequentially auto-dial

Plaintiff’s cellular phone number without his consent.

   47. There would be no reason for Defendant to continue to contact Plaintiff, especially after

having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to

keep Plaintiff’s phone number stored, causing its system to randomly or sequentially dial the

number dozens of times thereafter.

   48. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   49. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from June 2020 through the present day, using an ATDS without his prior consent.

   50. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   51. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   52. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   53. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   54. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).




                                                  8
   Case 1:20-cv-00953-RJJ-SJB ECF No. 1 filed 09/30/20 PageID.9 Page 9 of 9




   55. Defendant, through its agents, vendors, representatives, subsidiaries, and/or employees

acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

   56. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, JOHN YOUNG, respectfully requests that this Honorable Court enter
judgment in his favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further communicating with Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.



Plaintiff demands trial by jury.


Dated: September 30, 2020                            Respectfully Submitted,

                                                     /s/ Alexander J. Taylor
                                                     Alexander J. Taylor, Esq.
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     Counsel for Plaintiff




                                                 9
